[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                    SEPTEMBER 30, 2011
                                               No. 11-11310
                                                                        JOHN LEY
                                           Non-Argument Calendar
                                                                         CLERK
                                         ________________________

                 D.C. Docket Nos. 1:10-cv-21030-AJ; 1:06-cv-20592-AJ-4



MARIO BACHILLER,

llllllllllllllllllllllllllllllllllllllll                             Petitioner-Appellant,


                                                   versus

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllll       l                      lRespondent-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (September 30, 2011)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Mario Bachiller, a federal prisoner, appeals pro se the denial of his motion

to vacate his sentence, 28 U.S.C. § 2255. In Ground 6 of his motion, Bachiller

alleged that trial counsel was ineffective for failing to challenge a jury instruction

to determine the quantity of drugs individually attributable to him and the other

defendants at his trial on drug, robbery, and firearm charges. We granted a

certificate of appealability on the following issue:

      Whether the district court violated Clisby v. Jones, 960 F.2d 925, 936
      (11th Cir. 1992), by failing to address Bachiller’s claim that his
      counsel was ineffective for failing to request a jury instruction
      requiring the jury to make a threshold determination of the drug
      quantity attributable to each defendant.

      In ground 6 of his motion to vacate, Bachiller fairly presented a claim that

his counsel was ineffective for failing to request an instruction for the jury to make

a threshold determination of the drug amount attributable to each defendant at his

trial. The government concedes that the district court did not address this claim.

We disagree with the contention of the government that Bachiller waived his

argument by failing to raise it in his objections to the magistrate judge’s report and

recommendation. Accordingly, we vacate the order denying Bachiller’s motion

and remand with instructions to address the claim that he raised in ground 6.

      VACATED AND REMANDED.




                                           2